Hunstein, Justice.
Eric Bernard Baker was found guilty of felony murder and possession of a firearm during the commission of a crime.1 He appeals, and we affirm.
1. After reviewing the evidence in a light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found the defendant guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Baker’s remaining enumerations of error are without merit.2
*573Decided July 14, 1995.
Edith M. Edwards, for appellant.
H. Lamar Cole, District Attorney, Bradford M. Shealy, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Richard J. Warren, Assistant Attorney General, for appellee.

Judgment affirmed.


Benham, C. J., Fletcher, P. J., Sears, Carley and Thompson, JJ., concur.


 The crimes occurred on February 8, 1994. Baker was found guilty of felony murder (with aggravated assault as the underlying felony) and possession of a firearm during the commission of a crime on January 4, 1995, and sentenced to life in prison on the felony murder conviction and five years to run consecutively on the possession of a firearm conviction. Baker’s motion for a new trial, filed on January 17, 1995, was denied on February 23, 1995. Baker filed his notice of appeal on March 2, 1995. The appeal was docketed on March 8, 1995, and submitted for decision on briefs on May 1, 1995.


 Baker also contended that the evidence was insufficient to convict because Count II of the indictment alleged aggravated assault with a “handgun” as the deadly weapon whereas the only evidence of the murder weapon adduced was of a rifle and that he was denied a fair trial because of this fatal variance; that the court erred in denying his motion to suppress two statements to the police; that the court erred by denying his motion to dismiss the indictment on the grounds that the hearings on his motions to set bond and for a new trial had not been recorded; that the court erred by denying his motion for a directed verdict; and that the *573court erred in its instructions to the jury.